Citation Nr: 1123536	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  06-19 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for acromioclavicular (AC) joint separation of the left shoulder.

2.  Entitlement to service connection for right shoulder bursitis and degenerative joint disease (DJD), to include as secondary to the appellant's service-connected left shoulder disability.

3.  Entitlement to service connection for a chronic right trapezial strain, with related cervical strain superimposed on DJD, to include as secondary to the appellant's service-connected left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from April 1972 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA), which continued the previously assigned 20 percent disability rating for an AC joint separation of the left shoulder and denied entitlement to service connection for right shoulder bursitis and DJD as well as for a chronic right trapezial strain, with related cervical strain superimposed on DJD, both to include as secondary to the appellant's service-connected left shoulder disability.  The appellant submitted a notice of disagreement with these determinations in March 2005, and timely perfected his appeal in June 2006.

The appellant presented testimony before the undersigned Veterans Law Judge during a Travel Board hearing in March 2009.  A transcript of that proceeding has been associated with the appellant's VA claims file.

In July 2009, the Board continued the 20 percent disability rating for the appellant's service-connected left shoulder disability and denied his service connection claims.  Thereafter, the appellant filed a Notice of Appeal with the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in December 2010, the Court vacated the July 2009 Board decision and remanded the claims back to the Board for further adjudication.
Accordingly, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Consistent with the December 2010 Memorandum Decision, the Board has determined that additional evidentiary development is necessary prior to adjudicating the appellant's claims.

With respect to the appellant's increased rating claim, the appellant asserts that his service-connected left shoulder disability is more disabling than currently evaluated.  The Board observes that the appellant was last examined in 2005, and similarly, there are no treatment records associated with the file after December 2006.  Therefore, the Board finds that a current examination is necessary to determine the current severity of the appellant's disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

With respect to the appellant's service connection claims, during the March 2009 Travel Board hearing, the appellant asserted that his primary care physician informed him that the reason his right side caused him pain, was due to his overcompensating for his left side.  The appellant further indicated that his primary care physician was employed by VA.  A review of the appellant's claims file does not reveal any statement from his primary care physician that provides such a nexus statement.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  In accordance with the December 2010 Memorandum Decision, the Board finds that the appellant must be afforded with a new VA examination to determine the nature and etiology of his right shoulder disabilities and chronic right trapezial strain.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is requested to obtain any outstanding VA treatment records for the appellant, dated from December 2006 to the present.  Any response received in association with this request should be memorialized in the appellant's VA claims file.

2.  The RO/AMC is also requested to contact the appellant to determine if any outstanding private treatment records exist for his claimed disabilities, dated from December 2006 to the present.  If so, the RO/AMC should complete all procedures necessary to obtain these records.  Any response received in association with this request should be memorialized in the appellant's VA claims file.

3.  Thereafter, the appellant should be scheduled for a VA joints examination, with an appropriate expert, to determine the current nature and etiology of the appellant's current left shoulder disability.  The VA examiner should thoroughly review the appellant's VA claims file, in addition to a complete copy of this Remand, in conjunction with the examination and note that this has been accomplished in the examination report.

4.  The appellant should also be scheduled for a VA examination, with an appropriate expert, to determine the nature and etiology of his right shoulder bursitis and DJD, as well as his chronic right trapezial strain, with related cervical strain superimposed on DJD.  The VA examiner should thoroughly review the appellant's VA claims file, in addition to a complete copy of this Remand, in conjunction with the examination and note that this has been accomplished in the examination report.  The VA examiner is requested to specifically address the following:

(a)  State any diagnoses of the appellant's right shoulder.

(b)  State whether it is at least as likely as not that the appellant currently suffers from right shoulder bursitis and DJD, as a result of his time in active duty service.

(c)  State whether it is at least as likely as not that the appellant currently suffers from right shoulder bursitis and DJD, secondary to his service-connected left shoulder disability.

(d)  State whether it is at least as likely as not that the appellant currently suffers from a chronic right trapezial strain, with related cervical strain superimposed on DJD, as a result of his time in active duty service.

(e)  State whether it is at least as likely as not that the appellant currently suffers from chronic right trapezial strain, with related cervical strain superimposed on DJD, secondary to his service-connected left shoulder disability.

In answering these questions, the VA examiner should pay particular attention to the lay testimony provided by the appellant.

It would be helpful if the examiners would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiners should provide a complete rationale for any opinion provided.

5.  Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the appellant and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


